Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 2, 4-9, 11-16, 18-23 are presented for examination. 

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations [15]:
“ a controller configured to,”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026; 0044].  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1, 2, 4-9, 11-16, 18-23 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Berke et.al. (U.S Patent Application Publication 2014/0108846; hereinafter “Berke”; Reference cited as prior art in previous office action) 
Berke discloses a computer-implemented method for supplying supplemental electrical power to a processor of a computing device, the method comprising [Fig.3]: 
receiving from the processor, by a supplemental power supply system, an indication that a transient will occur or is occurring at the processor [“.. a dedicated supplemental power rail that provides power to a second power supply path for supplying supplemental power to one or more system loads during dynamic and/or peak power excursions by powered components ..”, 0024; “The supplemental power system 400 also includes a peak phase device 412 that includes a storage device 412a, a FET driver IC 412b, and an inductor 412c, and that is operable to provide supplemental power during dynamic and/or peak power excursions by the processor system 410. ..”, 0031; (i.e. the  second/ supplemental power supply path with the peak phase device, peak phase control section corresponds to the supplemental power system); “The controller 414 is operable to receive signals from a dynamic and/or peak power excursion detection system ..that indicate that the processor system is performing a dynamic and/or peak power excursion. While not illustrated, the dynamic and/or peak power excursion detection system may include subsystems that detect the current draw by processors in the processor system 410 on the power system 402, .. and if the operating conditions will cause the power system 402 to exceed its power output capability, instruct the controller 414 to activate the peak phase device 412 as discussed above…”, 0033; Fig. 4;  (i.e. The peak phase control section receiving an indication from the processor to activate the peak phase device when a power transient/ excursion is occurring at the processor by detecting the current draw / operating conditions of the processor).
determining, by the supplemental power supply system of the computing device, based on the indication from the processor, the  occurrence of  the transient at the processor [” An OR device 318 (e.g., a diode or FET) is coupled to the voltage regulator 316 on the second power supply path 314 is operable to restrict power from being supplied from the storage device 314 to the powered components over the second power supply path 312 unless a power excursion of at least one of the powered components occurs.. the OR device 318 may include components that create a voltage drop that prevents the second power supply path 312/parallel power supply path from delivering power until the voltage of the first power supply path 304/main rail drops enough to cause a voltage differential that allows power to be supplied from the second 
power supply path 312.  ”,0027; 0033; ( i.e determining whether to allow power via the second power path based on the  power excursion indication by the processor subsystem)]having a first electrical power supplied by a primary power supply of the computing device different from the supplemental power supply system [“..The first power supply path 304 may include a main power rail between the power system 302 and a plurality of powered components. In the illustrated embodiment, the plurality of powered components include a processor system 306, .”, 0024 ;0030( i.e the first power supply path/ main power rail corresponds to the primary power different from the second power supply path/ supplemental power rail supplying power to the processor)]; and
0033]: 
discharging, by discharging circuitry of the supplemental power supply system, electrical energy from energy storage of the supplemental power supply system[ “The supplemental power system 400 also includes a peak phase device 412 that includes a storage device 412a, a FET driver IC 412b, and an inductor 412c, and that is operable to provide supplemental power during dynamic and/or peak power excursions by the processor system 410. ..”, 0031;0028; 0064; ( i.e. the storage device / capacitor storing supplemental power and discharging during peak power excursion), and supplying, by the discharging circuitry of the supplemental power supply system, a second electrical power to the processor using the electrical energy discharged from the energy storage[ “The second power supply path 312 also includes a storage device 314 that is coupled to the supplemental power output 302b and, in the illustrated embodiment, includes a capacitor that is operable to store power received from the supplemental power output 302b at the second voltage..”, 0026; “..When a signal indicative of a dynamic and/or peak power excursion has been received by the controller 414, the peak phase device 412 is operated to supply power (from the storage device 412a) to the processor system 410 through the peak control 414b on the controller 414…”, 0033;” the peak phase device 412 may include an inductor 412c that is operable to receive the power stored in the storage device 412a at the second voltage. One of skill in the art will recognize that this higher voltage power (relative to the power provided by the power system 402 to the standard phase devices 404, 406, and 410) applied to the inductor 412c will slew faster (relative to the standard phase devices 404, 406, and 408)..”, 0032; (i.e discharging the power from the storage device / capacitor via the inductor to the processor during peak power excursions of the processor)].  
Regarding claims 2, 9, 16, Berke discloses, determining, by the supplemental power supply system, a voltage drop in the first electrical power supplied by the primary power supply [0020; 0061].  
Regarding claims 4, 11, 18, Berke discloses, supplying, by the supplemental power supply system, the second electrical power at least until the transient ends [0020; 0027;].  
Regarding claims 5,12,19 Berke discloses, charging, by charging circuitry of the supplemental power supply system, the energy storage of the supplemental power supply system[0022;0027]; and 
in response to determining the occurrence of the transient, stopping the charging of the energy storage of the supplemental power supply system [0027; 0064].  
Regarding claims 6, 13, 20, Berke discloses in response to determining that the discharging circuitry of the supplemental power supply system has stopped discharging the energy storage of the supplemental power supply system, resuming the charging, by the charging circuitry of the supplemental power supply system, of the energy storage of the supplemental power supply system [0027; 0064].  
Regarding claims 7, 14, controlling, by a controller circuitry of the supplemental power supply system, the charging of the energy storage by the charging circuitry and the discharging of the energy storage by the discharging circuitry[0031;0033].  

Regarding claim 22, Berke discloses at least one sensor to monitor the current going into the processor [“...the dynamic and/or peak power excursion detection system may include subsystems that detect the current draw by processors in the processor system 410 on the power system 402...” 0033].  
Regarding claim 23, Berke discloses, wherein the supplemental power supply system is in electrical communication with at least one sensor that monitors the current going into the processor [0033].

Response to Arguments
   Applicant's arguments filed on 10/28/2020 have been fully considered, but they are not persuasive to the extent that is applicable to the current pending claims. 
       Applicant argues in substance that: 
A. Regarding claims 1, 8, 15: 
    i) Berke does not disclose “receiving from the processor, by a supplemental power supply system and indication that a transient will occur or is occurring at the processor”. Specifically Berke discloses the dynamic and/or peak power excursion detection system is separate in its entirety from the processor that it is monitoring. As such, the processor of Berke does not provide information regarding the transient, but rather the separate system does, which differs from claim 1.
[Applicant’s remarks Pages 2, 3]

The examiner respectfully traverses applicant’s arguments for the following reasons:

As to Point A (i):
Regarding claims 1, 8, 15, Berke discloses a power  system with a primary power supply path and a second/ supplemental power supply path providing power to system loads / components during dynamic and or peak power excursions by powered components[0024;0030-0031]. 
Berke discloses a controller with standard and peak control sections respectively controlling the standard and peak phase devices [0030-0031], i.e. the second/ supplemental power supply path with the peak phase device, peak phase control section corresponds to the supplemental power system.   Dynamic and/or peak power excursion detection system may include subsystems that detect the current draw by processors in the processor system on the power system, and if the operating conditions/ current draw will cause the power system  to exceed its power output capability, and instruct the controller to activate the supplemental / secondary power path via the peak phase device as illustrated in Fig.4.[0033] i.e. The Dynamic and/or peak power excursion detection system receives the  current/ operating condition information from  the processor and transmitted to the controller (peak phase control section). Hence the power excursion indication is provided from the processor subsystem to the supplemental power path/ peak control section. 
Further Berke discloses ” An OR device 318 (e.g., a diode or FET) is coupled to the voltage regulator 316 on the second power supply path 314 is operable to restrict  i.e. when a power excursion of a powered component occurs  the voltage of the first power supply path /main rail drops enough to cause a voltage differential detected by the OR device in the second power supply path. Hence the second power supply path receives an indication from the processor when a power excursion/ transient occurs at the processor.
In light of these teachings, Berke discloses the limitations “receiving from the processor, by a supplemental power supply system, an indication that a transient is occurring at the processor”, to the extent it is claimed

B.  The newly added claims 21, 22, 23 are rejected as setforth in this rejection.

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davison et al., U.S Patent Application Publication 2015/0270734, teaches cases or covers that provide supplemental power to an electronic device that is encased or enclosed in the case or cover. 
 Huo et al., U.S Patent Application Publication 2012/0078435, teaches a battery management system to dynamically allocate charging current based on detecting an output current from the power supply greater than a threshold value

      THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
    A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                                                                                                                                                                                             
/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187